           Case 1:20-cv-00913-LKG Document 10 Filed 12/10/20 Page 1 of 2




            In the United States Court of Federal Claims
                                                   )
    GUENTER G. VOLGGER,                            )
                                                   )
                          Plaintiff,               )
                                                   )                No. 20-913C
    v.                                             )
                                                   )                Filed December 10, 2020
    THE UNITED STATES,                             )
                                                   )
                          Defendant.               )
                                                   )

                                         DISMISSAL ORDER

         Plaintiff, pro se, Guenter G. Volgger, commenced this action on July 21, 2020. ECF No.
1. On September 28, 2020, the government filed a motion to dismiss this matter for lack of
subject-matter jurisdiction, pursuant to Rule 12(b)(1) of the Rules of the United States Court of
Federal Claims (“RCFC”). ECF No. 8. Plaintiff has also moved to proceed in the matter in
forma pauperis. ECF No. 2.

         Plaintiff’s response to the government’s motion to dismiss was due on October 26, 2020.
On November 9, 2020, the Court issued a Show Cause Order directing plaintiff to explain why
he failed to timely respond to the government’s motion to dismiss and to provide his response to
the government’s motion. ECF No. 9. In that Order, the Court also informed plaintiff that,
should he fail to respond to the government’s motion to dismiss by November 30, 2020, the
Court would treat such failure to respond as a failure to comply with the Court’s Order and to
prosecute this matter pursuant to RCFC 41(b). Plaintiff has not timely filed a response to the
government’s motion to dismiss, or a response to the Court’s Show Cause Order. RCFC 41(b).

         Because plaintiff has failed to comply with the Court’s November 9, 2020, Show Cause
Order and to prosecute this matter, the Court dismisses this action without prejudice. RCFC
41(b).1 And so, for the foregoing reasons, the Court:



1
 RCFC 41(b) provides that: “[i]f the plaintiff fails to prosecute or to comply with [the Court’s] rules or a
court order, the court may dismiss on its own motion or the defendant may move to dismiss the action or
any claim against it.” RCFC 41(b).
  Case 1:20-cv-00913-LKG Document 10 Filed 12/10/20 Page 2 of 2




1. DENIES-AS-MOOT the government’s motion to dismiss;

2. DENIES-AS-MOOT plaintiff’s motion to proceed in forma pauperis; and

3. DISMISSES the complaint without prejudice, pursuant to RCFC 41(b).

The Clerk’s Office is directed to ENTER final judgment consistent with this Order.

No costs.

IT IS SO ORDERED.



                                         s/ Lydia Kay Griggsby
                                         LYDIA KAY GRIGGSBY
                                         Judge




                                                                                     2
